TEE       A?ITORNEY        GENERAL
                     OF    TEXAS




                      April   26, 1976


The Eonorable Robert H. Green      Opinion No. ,H-914
Chairman
T&x&r State Board of Landscape     Re: Whether members of
     Architects                    profywionr  exempted from
320 Sam Rouaton State Office       the landscape architects
     Building                      act may represent that
Aurtin, Telta'e 78701              they are landscape archi-
                                   tects even ,thoughthey
                                   are not licensed aa such.
Dear Mr. Green%
     you have requested our opinion regarding whether members
of profeeeions exempted from article 249c may represent
themselves as landecape architecta, even though they are not
licenred arrsuch. Article 2490 prescribes thq qualifications
for the practice of landscape.architectureasIdefined therein.
The statute further provides in pertinent part:
          Sec. 2(a). The provision@ of thin Act
          do not apply to nor affect lawn relating
          to:
               (1) a registered professional
          engine*r, building designer, land
          Surveyor, nurseryman, and architect
          (except la&cape architect), rerpeo-
          tively,.. . .
     There are tko possible oonatructionsof thir provision.
Under the broader interpretation, any pe'rsonregirtered under
a licensing law applicable to a profession exempted by section
2(a)(l) is fully competent to practice lnndecape architecture
%n all its aspects and may represent hirneelf,tothe public
ae~a qendecape aXchitect,rithoutthe necFerity,,of regitkra-
tion @th and lioen8ihg by the TexatiState Board~oi:,Landmcape




                          p.3437
The Honorsble Robert H. Green - page 2   (H-8141


Architects. Under the more restrictiveview, the statute
means that the persona exempted, while engaged within the
ordinary and proper scope of their respective professions,
need not comply with the provisions of article 249c as to
registrationand licensing, even though their activities
might include some aspect of landscape architecture.
     Although article 249c is ailent with respect to its
.purpoae,the obvious intent of the Legislature in enacting
this atatute was to regulate the practice of 1,andatiape
architecture and to require certain minimum standards of
every person who desires to practice that profaaeion. In
~,~e~~~~~;h%~'g~~~~~~,        "",",,
                                  ';";I2g';$fg,,; ,ypn
court stated that
          [t]he statutes regulating the practice
          of architectureare for the purpose of
          protecting the public, just aa are
          statutes regulating'engineers and
          dealers in securities. -Id. at 686.
In our opinion, protection of the,public is likewish the
Primary purpose of article ~249F.
     It is a well establishedrule of statutory construction
that a statute susceptibleto more than one interpretation
should be construed so as to secure the benefit intended and
effect the legislative intent. Alobaidi v. State, 433
S.W.Zd 440, 442 (Tex. Crim. App. --.1968)';-cert. denied, 393
U.S. 943 (1968). It is ~clearthat the purpose of article
249c can be beat effected by the more restrictiveconatruc-
tion. If the Legislature seeks thereby to protect the
public, it can hardly have intended to pennit~.anindividual
whose familiaritywith the subject of landscape architecture
may be only peripheral to'hold himself out to the public as
competent in all aspects of the profession. Thus, it is our
opinion that.mamberaof professionsexempted.fromarticle
24&z, while.they need not comply with the statute's licensing
provisions while engaged within the.ordinary,andproper
scope of their reapactive professiona,may not:fitpr+ezjt
tb&naeloea'aa landacapisarch+tectaunless they &re ll&haed
as such.




                         p. 3430
..   -



         The Honorable Robert H. Green - page 3 (H-214)         .


                                SUMMARY
                     Members of professions exempted from
                     article 249c, while they need not comply
                     with the statute's licensing provisions
                     while engaged within the ordinary and
                     proper scope of their respective pro-
                     fessions, may not represent themselves
                     as landscape architects unless they are
                     licensed as such.
                                          Very truly yours,




         APPROVED:



         DAVID M. KENDALL, First Assistant




         Opinion Committee
         jwb




                                      p. 3439